Title: I. To the Speaker of the House of Representatives and the President of the Senate, 8 December 1801
From: Jefferson, Thomas
To: Speaker of the House of Representatives,President of the Senate


            
              Sir
              Dec. 8. 1801.
            
            The circumstances under which we find ourselves at this place rendering inconvenient the mode heretofore practised, of making, by personal Address, the first communications, between the legislative and Executive branches, I have adopted that by Message, as used on all subsequent occasions through the session. in doing this, I have had principal regard to the convenience of the legislature, to the economy of their time, to their relief from the embarrasment of immediate answers, on subjects not yet fully before them, and to the benefits thence resulting to the public affairs. trusting that a procedure, founded in these motives, will meet their approbation, I beg leave through you, Sir, to communicate the inclosed message, with the documents accompanying it, to the honorable the House of Representatives, and pray you to accept, for yourself and them, the homage of my high respect and consideration.
            
              Th: Jefferson
            
          